Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 28, 2017                                                                                         Stephen J. Markman,
                                                                                                                  Chief Justice

  155869                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  ROBERT RILEY,                                                                                               Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
                                                                                                                       Justices
                 Plaintiff-Appellant,

  v                                                                  SC: 155869
                                                                     COA: 336067
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ____________________________________/

                  On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of June 6, 2017, the Clerk of the Court is hereby
  directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 28, 2017
           jam
                                                                                Clerk